DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 were carefully reviewed and a search with regards to independent claims 1, 11, and 20 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 11, and 20, the prior art searched was found to neither anticipate nor suggest a system comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform operations: loading an animation set comprising a set of existing content associated with an existing animation token; populating a set of weights associated with the existing animation token, the set of weights corresponding with the set of existing content; receiving a user input associated with the existing animation token; automatically calculating a set of unassigned weights of the set of weights; and displaying the set of weights associated with the set of content for the existing animation token, wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned 
The most relevant arts searched, Jacob, etc. (US 20140359430 A1), modified by Black, etc. (US 20180315230 A1), "AUTOMATED METHODS FOR DATA-DRIVEN SYNTHESIS OF REALISTIC AND CONTROLLABLE HUMAN MOTION" (by Lucas Kovar, 2004, hereinafter referred to as Kovar), and Goldfarb (US 20070115289 A1), teach that a system comprising: processor; and memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform operations: loading an animation set comprising a set of existing content associated with an existing animation token; populating a set of weights associated with the existing animation token, the set of weights corresponding with the set of existing content; receiving a user input associated with the existing animation token; automatically calculating a set of unassigned weights of the set of weights; and displaying the set of weights associated with the set of content for the existing animation token, wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined. However, Jacob, modified by Black, Kovar, and Goldfarb, does not teaches every claimed limitation, especially the claimed limitation of "displaying the set of weights associated with the set of content for the existing animation token, wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined, wherein the indication distinguishes the at least one unassigned weight from assigned weights” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612